DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11/113636. Although the independent claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the instant application are near identical to claims 1 and 2 of the ‘636 patent. 
‘741-(instant application)
‘636 Patent
Claim 1
1. A system, comprising:
one or more processors; and
a memory storing instructions which, when executed by the one or more processors,
cause the system to:
receive a filter criteria selection designating a first event and a second event at a venue;
generate a package data object by executing a first process to add a first ticket for a first
seat in a section of the venue for the first event while in parallel executing a
second process to add a second ticket for a second seat in the section of the
venue for the second event, the first seat being associated with a first listing and
the second seat being associated with a second listing independent of the first
listing;

transmit multiple instructions to generate a display of the venue hosting the first event
and the second event, the display of the venue including an average price for the
first ticket and the second ticket;

receive a single selection request to purchase both the first ticket and the second ticket of the package data object through the single selection request; and
prior to completing the purchase of both the first ticket and the second ticket, confirm an
availability of the first ticket and the second ticket.
Claim 1
1. A method comprising:





receiving a filter criteria selection designating
a first event and a second event at a venue;
generating a package data object by executing a first process to add a first ticket for a first seat in a section of the venue for the first event while in parallel executing a second process to add a second ticket for a second seat in the section of the venue for the second event, the first seat being associated with a first listing and the second seat being associated with a second
listing independent of the first listing;


transmitting multiple instructions to generate a display of the venue hosting the first event
and the second event, the display of the venue including an average price for the first ticket and the second ticket;

receiving a single selection request to purchase both the first ticket and the second ticket of the package data object through the single selection request;
prior to completing the purchase of both the first ticket and the second ticket, confirming
an availability of the first ticket and the second ticket; and



Claim 2.
based on a received confirmation of the availability of the first ticket and the second
ticket and the single selection request, purchasing both the first ticket and the second ticket.





Claims 9, 10, 11 of ‘741 are identical to claims 4,5 and 6 of patent ‘636, respectively.
Claims 12, 13, 14 of ‘741 are identical to claims 7, 8 and 9 of patent ‘636, respectively.
Claims 17, 18, 19, 20 of ‘741 are identical to claims 12,13,14 and 15 of patent ‘636, respectively. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONYA JOSEPH/
Primary Examiner, Art Unit 3628